                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDUARDO JACOBS,

                    Plaintiff,                 CASE NO. 15-10516
                                               HON. DENISE PAGE HOOD
v.

RAYMON ALAM, et al.,

                    Defendants.
                                               /


 ORDER STRIKING PLAINTIFF’S MOTIONS [#264] [#265] [#266] [#267]
                       [#268] [#269]

      This matter is now before the Court on Plaintiff Eduardo Jacob’s

(“Plaintiff”) various post-judgment motions. Following the jury’s verdict in favor

of Defendants Raymon Alam, Damon Kimbrough, and Dave Weinman, Plaintiff

filed six motions concerning alleged witness intimidation, juror tampering, and

other issues with the Court. The Court declines to discuss these motions on the

merits because they were filed by Plaintiff personally and not through his

attorneys. The Court finds that Plaintiff is not entitled to hybrid representation and

disregards Plaintiff’s pro se filings. Chasteen v. Jackson, No. 1:09-CV-413, 2012

WL 1564493, at *2 (S.D. Ohio May 3, 2012) The Court STRIKES Plaintiff’s pro

se filings. [ECF No. 264] [ECF No. 265] [ECF No. 266] [ECF No. 267] [ECF No.

268] [ECF No. 269]
                                           1
     For the reasons set forth above,

     IT IS HEREBY ORDERED that Plaintiff’s post-judgment pro se Motions

[#264] [#265] [#266] [#267] [#268] [269] are DENIED and STRICKEN.



                                            s/Denise Page Hood
                                            DENISE PAGE HOOD
DATED: December 23, 2019                    Chief United States District Judge




                                        2
